      Case 1:17-cv-11042-NMG Document 99 Filed 07/23/21 Page 1 of 7



                    United States District Court
                      District of Massachusetts

                                    )
Margaret Lee,                       )
                                    )
          Plaintiff,                )
                                    )
          v.                        )     Civil Action No.
                                    )     17-11042-NMG
Conagra Brands, Inc.,               )
                                    )
          Defendant.                )
                                    )

                          MEMORANDUM & ORDER

GORTON, J.

     This case arises out of a dispute between Margaret Lee

(“Lee” or “plaintiff”) and Conagra Brands, Inc. (“Conagra” or

“defendant”) concerning the purportedly deceptive packaging of

Wesson brand vegetable oil (“Wesson Oil”) manufactured and

distributed by Conagra.    Pending before the Court is the motion

of Conagra for summary judgment on the one claim brought by

plaintiff alleging a violation of M.G.L. c. 93A (“Chapter 93A”).

I.   Background

     In February, 2017, Lee sent a demand letter to Conagra on

behalf of a putative class.     In the letter, Lee stated that she

purchased a bottle of Wesson Oil in Massachusetts which included

a label representing that it is “Pure & 100% Natural” even

though it contains genetically modified organisms (“GMOs”).           She

asserted that Conagra deceived its customers by mislabeling its

                                 - 1 -
      Case 1:17-cv-11042-NMG Document 99 Filed 07/23/21 Page 2 of 7



product, thereby violating various Massachusetts regulations,

including Chapter 93A and section five of the Federal Trade

Commission Act.   She demanded that Conagra cease its use of

deceptive packaging and compensate her and the putative class

with the maximum damages permitted by law.

     Conagra failed to respond to the demand letter, prompting

Lee to file suit against it in Massachusetts Superior Court in

April, 2017.   Conagra removed the action to this Court where it

was dismissed for failure to state a claim by United States

District Judge Richard Stearns in October, 2017.        On appeal, the

First Circuit Court of Appeals reversed the dismissal and

remanded the action for further proceedings, whereupon it was

reassigned to this judicial officer.      In September, 2020,

Conagra moved for summary judgment based upon Lee’s allegedly

deficient demand letter.

     In March, 2021, the Court allowed Lee’s motion for leave to

amend the complaint.    Because no discovery had yet taken place

and Lee could not present evidence in opposition to Conagra’s

motion, the Court deferred consideration of the motion for

summary judgment and requested that the parties submit

documentation addressing whether the Chapter 93A demand

requirement applied in this case.      The parties submitted such

evidence shortly thereafter.



                                 - 2 -
       Case 1:17-cv-11042-NMG Document 99 Filed 07/23/21 Page 3 of 7



II.   Motion for Summary Judgment

        A. Legal Standard

      The role of summary judgment is “to pierce the pleadings

and to assess the proof in order to see whether there is a

genuine need for trial.” Mesnick v. Gen. Elec. Co., 950 F.2d

816, 822 (1st Cir. 1991) (quoting Garside v. Osco Drug, Inc.,

895 F.2d 46, 50 (1st Cir. 1990)).       The burden is on the moving

party to show, through the pleadings, discovery and affidavits,

“that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a).

      Courts are hesitant to allow pre-discovery motions for

summary judgment such as the instant motion, particularly when

discovery could uncover evidence in the nonmoving party’s favor.

See, e.g., Kabler v. United Food & Commer. Workers Union, Local

1776 Keystone State, No. 1:19-cv-395, 2020 U.S. Dist. LEXIS

55634, at *10 (M.D. Pa. Mar. 31, 2020) (“A pre-discovery motion

for summary judgment is only appropriate for pure questions of

law or incontrovertible questions of fact that must be shown

through documentary evidence, not for having claims dismissed

when the plaintiff lacks evidence before discovery has taken

place.”); Saltzman v. Whisper Yacht, Ltd., No. 19-285MSM, 2019

U.S. Dist. LEXIS 218088, at *15 (D.R.I. Dec. 19, 2019)


                                  - 3 -
      Case 1:17-cv-11042-NMG Document 99 Filed 07/23/21 Page 4 of 7



(“[Summary judgment] is usually reserved to a later phase of the

case, after discovery has sharpened the parties’ focus on the

facts.”).

       B. Application

     As a prerequisite to suit, Chapter 93A requires the

submission of a demand letter

     reasonably describing the unfair or deceptive act or
     practice relied upon and the injury suffered.

M.G.L. c. 93A, § 9(3).    The purpose of such a requirement is to

promote settlement and to limit the amount of damages the

complainant may recover. Thorpe v. Mutual of Omaha Ins. Co., 984

F.2d 541, 544 (1st Cir. 1993).     Although the demand requirement

is “not merely a procedural nicety,” McKenna v. Wells Fargo

Bank, N.A., 693 F.3d 207, 217-218 (1st Cir. 2012), it is not

meant to impede the vindication of consumers’ rights. See

Richards v. Arteva Specialties S.A.R.L., 66 Mass. App. Ct. 726,

730 (2006).   It does not apply if the prospective respondent

“does not maintain a place of business or does not keep assets

within the commonwealth.” M.G.L. c. 93A, § 9(3).

     Conagra moves for summary judgment on the ground that Lee’s

demand letter failed to identify any injury that she suffered as

a result of the allegedly deceptive Wesson Oil packaging.             Lee

asserts that summary judgment is unwarranted because her demand

letter met the requirements of Chapter 93A and that, in any

                                 - 4 -
      Case 1:17-cv-11042-NMG Document 99 Filed 07/23/21 Page 5 of 7



event, Conagra neither maintained a place or business nor kept

assets in Massachusetts when she sent her letter.        In response,

Conagra has submitted documentation which purportedly shows that

it owned property in Massachusetts and employed full-time

salespeople who resided and maintained places of business in

Massachusetts.

     The Court need not determine whether the demand requirement

applied under the circumstances because Lee’s demand letter

provided an adequate basis for Conagra to assess the value of

her claim and to make a reasonable settlement offer and,

therefore, satisfied the requirements of Chapter 93A. See

Thorpe, 984 F.2d at 544; Dumont v. Reily Foods Co., No. 18-CV-

10907-RWZ, 2021 U.S. Dist. LEXIS 58434, at *4 (D. Mass. Mar. 25,

2021) (“The issue is whether the demand letter was sufficient to

enable defendants to reasonably understand the injury to assess

their liability and tender a reasonable settlement offer.”).

     This case is akin to Dumont v. Reily Foods Co., No. 18-CV-

10907-RWZ, 2021 U.S. Dist. LEXIS 58434 (D. Mass. Mar. 25, 2021),

in which the defendant moved for summary judgment on the ground

that the plaintiff failed to specify an injury in her Chapter

93A demand letter.   In denying the defendant’s motion, the Court

observed that

     [t]he demand letter in this case states that plaintiff is a
     purchaser of New England Coffee Company’s flavored

                                 - 5 -
      Case 1:17-cv-11042-NMG Document 99 Filed 07/23/21 Page 6 of 7



     products, that defendants’ coffee was mislabeled, and that
     plaintiff seeks a refund for herself and the putative
     class. The reasonable inference is that plaintiff suffered
     a monetary injury when she purchased the allegedly
     mislabeled product.

Dumont v. Reily Foods Co., No. 18-CV-10907-RWZ, 2021 U.S. Dist.

LEXIS 58434, at *4 (D. Mass. Mar. 25, 2021).

     Here, Lee’s demand letter stated that she purchased Wesson

Oil, that the product was mislabeled and that she and members of

the putative class are entitled to damages for each bottle of

improperly labeled Wesson Oil sold in Massachusetts.         Based upon

that information, Conagra could reasonably infer that Lee claims

to have suffered an economic injury from the purchase of

purportedly mislabeled bottles of Wesson Oil.        Lee’s failure to

use the word “injury” or to identify a specific dollar estimate

of damages did not prevent Conagra from being able to

approximate its potential liability in this matter. See Dumont,

2021 U.S. Dist. LEXIS 58434, at *5; Richards, 66 Mass. App. Ct.

at 734-35.

     Accordingly, Conagra is not entitled to judgment as a

matter of law.




                                 - 6 -
      Case 1:17-cv-11042-NMG Document 99 Filed 07/23/21 Page 7 of 7



                                 ORDER

     For the foregoing reasons, the motion of defendant Conagra

Brands, Inc. for summary judgment (Docket No. 69) is DENIED.




So ordered.
                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated July 23, 2021




                                 - 7 -
